Title: Treasury Department Circular to the Collectors of the Customs, 21 September 1791
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury DepartmentSeptember 21 1791
Sir

It being necessary to fix the rates at which the additional rations for the Officers of the Cutters are to be paid for, I have determined, on consideration, to instruct you to allow to the Captain & other Officers of the Cutter, under your Agency, the sum of nine Cents for every ration which they shall not draw, and for which they shall prefer to receive payment in money. It will also be agreeable to me that you should allow the Captain the like sum for all other rations, whether for himself, the Officers or the hands, provided he will engage to furnish for the same a sufficiency of the component parts of the Rations (not less than those underwritten) to the several persons belonging to the Cutter who shall be entitled to draw the same.
It will readily be understood that this arrangement has for object a due supply of the Seamen, (as far as it relates to them) and that it is expected that the whole sum to be allowed in lieu of the ration be expended in the Supply.
I am, Sir,   Your Most Obedt. Servant
Alex Hamilton

Component parts of a Ration—
One pound of beef or 3/4 lb of pork
One pound of bread or flour
Half a jill of Rum, brandy or whisky.


One quart of Salt
}
per 100 Rations


Two quarts of vinegar


Two pounds of Soap


One pound of Candles



